81.	 It is my privilege and pleasure, on behalf of my delegation and myself, to extend to you, Mr. President, our warm congratulations and good wishes on your election as President of the thirtieth regular session of the General Assembly. You have assumed this high office at a very significant moment in the history of this world Organization, when we are at a turning-point in the thirtieth year of its life. We are fortunate indeed to have the benefit of your outstanding ability, wide experience and dynamism in directing our deliberations during this important session. Your election is also a tribute to your country and its people and to its traditional policy of conciliation and co-operation. I assure you of my delegation's full support in the discharge of your onerous responsibilities.
182.	Your predecessor, the Foreign Minister of Algeria, Mr. Bouteflika, will be long remembered both for his able direction of the twenty-ninth session and for the constructive achievements of the seventh special session. Under his leadership we were able to accomplish much that is valuable and of lasting significance.
183.	To the Secretary-General, Mr. Waldheim, we should like to express our appreciation for his ceaseless energy and total dedication to the purposes and principles of the Charter of the United Nations. His wise counsel and his gentle persistence in drawing attention to the fundamental problems facing mankind have enhanced the prestige of the United Nations. We extend to him our continued support.
184.	Anyone who has the privilege of standing at this rostrum to address the General Assembly must be keenly aware of a special sense of responsibility, because the United Nations is an instrument for shaping the destiny of mankind. How we fulfill this responsibility will depend upon the perception of our common mission and our firm resolve to implement our decisions. Our mission, as expressed in the Charter of our Organization, is to secure peace and justice for all mankind. Our duty is to the peoples of all nations and our objective is the molding of a world based on peace and co-operation, not on its division into three or more worlds separated by conflict and inequality. The growing awareness of interdependence between peoples and nations, each conscious and responsive to the basic needs and legitimate aspirations of the other, marks the hopeful beginning of the thirtieth session of the General Assembly.
185.	Three decades ago our founding fathers conceived of this Organization as a means for harmonizing the views and actions of States in a common effort "to save succeeding generations from the scourge of war" and "to promote social progress and better standards of life in larger freedom". An embittered world, shattered by the destructive fury of war, was soon enmeshed in the hostile confrontation of opposing military alliances. The cold war threatened to nullify the hopes enshrined in our Charter. Vast numbers of people still lived under colonial subjugation  and for them the Charter could have no meaning until they were freed from foreign domination.
186.	Many old empires have since been dismantled and colonial rule has been ended in most parts of the world, signifying the victory of the forces of national liberation. The United Nations has made its own contribution to expediting this process. More than half of the delegations present here represent countries liberated from colonial rule. We have watched with profound satisfaction the Organization move steadily closer to its goal of full universality. We are happy to welcome among us this year delegations from the sovereign States of Mozambique, Cape Verde and Sao Tome and Principe. We are confident that their participation in our work will add to the strength of our Organization. We look forward to welcoming Papua New Guinea in the very near future.
187.	We have before us a heavy agenda, which illustrates the principal problems facing the world today. Some items have remained on the agenda year after year, testifying to their complexity and intractability. Other items are relatively new, which is an indication of the growing awareness of a rapidly changing world. It is not my intention on this occasion to express our views on all these problems. My delegation will have other opportunities for making our views known during this session. The very fact that these global problems are before us is evidence of the reality of the interdependence of peoples and nations, and a recognition that the United Nations constitutes the appropriate forum for their solution through our collective efforts. Mere recognition of this fact is not enough, however, and, in the words of the Secretary-General in the introduction to his report on the work of the Organization "... we must now go forward from deliberation to action, from confrontation to co-operation and from eloquently expressed allegiance to principles to the far more difficult task of making those principles a reality." [AllOOOIIAdd.l, sect. XXI.]
188.	Many newly independent nations of the world, including my own, repudiated the concept of the cold war and chose the path of non-alignment and peaceful coexistence. Today there is widespread understanding and acceptance of the policy of non-alignment and its relevance and importance. In the United Nations the non-aligned countries have consistently worked to democratize international relations and to move from confrontation and deadlock into new fields of co-operative endeavor. The foreign ministers of the non-aligned countries, meeting in Lima last month, pledged themselves afresh to continue their efforts to achieve a new world order based on justice and equality.
189.	The maintenance of peace must be our first objective, and problems related to this question must continue to occupy our minds with a sense of urgency. Peace reigns today in Indo-China after many years of war, and this is indeed a matter of great satisfaction for all of us. However, the legacy of the past seems to cloud the vision of some. The rejection by the Security Council of the requests of the Democratic Republic of Viet Nam and the Republic of South Viet Nam to join the United Nations adds to the sorry record of United Nations inertia on Viet Nam. There is no doubt about the eligibility of those States for admission; we should welcome them to this Organization, which will benefit from their co-operation. The international community should do all it can to heal the wounds of war and assist in the reconstruction of the shattered economies of the countries of Indo-China. India is willing and prepared to make its contribution to this effort.
190.	The situation in the Middle East remains critical. There can be no enduring peace in the region until Israel vacates all the Arab territories it occupied by aggression and until the national rights of the Arab people of Palestine are restored. Meanwhile, an agreement has been reached between Egypt and Israel for a limited further Israeli withdrawal from the Sinai. This will be an important and positive development, provided it contributes to the reduction of tensions in that area and leads to the speedy resolution of the basic problems. However, the intransigent and obstructive attitude of Israel, which is receiving a considerable amount of sophisticated military hardware, gives cause for serious concern. It is the clear duty of the United Nations, in conformity with the provisions of the Charter and the relevant resolutions of the Security Council, to explore all avenues open to it for securing the removal of the Israeli presence from Arab territories. It is also our duty to continue our efforts to restore to the Palestinian people their national rights. We firmly believe that the unity of the Arab countries, together with the continued supporting action of the international community, would enable them to regain their lost territories and secure the restoration of the rights of the Palestinian people.
191.	In Cyprus, too, there is still an uneasy stalemate the continuance of which may well endanger its territorial integrity. Prolonged neglect of the underlying causes of inter-communal differences has led to external interventions and the virtual partition of the country, resulting in thousands of people leaving their homes in search of safety. At the twenty-ninth session of the General Assembly last year, we unanimously adopted resolution 3212 (XXIX), which established an agreed framework for the withdrawal of all foreign forces from the island and the settlement of the problems between the two communities. Progress in its implementation, however, has been slow, even though the leaders of the two communities have held talks under the auspices of the Secretary-General. Given good will and practical good sense, the problem can be resolved to the mutual satisfaction of the two communities and without prejudice to the independence, sovereignty, territorial integrity and non-alignment of Cyprus. We have every confidence that the Secretary-General will persevere in his efforts to bring the two communities together to seek a mutually acceptable solution.
192.	The continuance of multilateral military alliances conceived in the context of great-Power rivalry and the induction of vast quantities of military hardware into countries belonging to these alliances is a source of continuing tension and instability in the Indian Ocean area. The expansion of the Diego Garcia base, against the declared wishes of the littoral States of the Indian Ocean, is of serious concern. We urge the great Powers and other major maritime users to respect the Indian Ocean as a zone of peace, in conformity with the Declaration adopted by the United Nations in 1971 [resolution 2832 (XXVI)]. We also call for the early dissolution of the military pacts conceived in the context of great-Power rivalry and the dismantling of foreign military bases established in that context.
193.	We have continued to make every effort to strengthen our friendship and understanding with the countries of our region. India is ready, within the limits of its means, to contribute to the development of our region through trade and closer economic links. We have .continued to implement the Simla Agreement of 2 July 1972-'' both in spirit and in letter. It is our earnest hope that we shall achieve in the near future the objective of peace and co-operation among the States in the subcontinent.
194.	The decolonization of the Portuguese empire has proceeded with commendable rapidity. We rejoice in the notable successes achieved by the national liberation movements. However, the process of national liberation is as yet incomplete, and we must address ourselves to the problems in the remaining Territories whose people are still living under colonial and foreign domination.
195.	The transition of Angola to independence has been marked by violent clashes between liberation movements. We have followed these developments with concern, because in the last analysis it is the people of Angola who will be the victims of the struggle for power between political parties. We hope that the Organization of African Unity will find it possible to establish a basis for peace and co-operation among the different liberation groups.
196.	In southern Africa we are nowhere near a solution of the triple problem of securing the independence of Namibia, the rule of the majority in Zimbabwe and the eradication of the policy of apartheid. These are all interrelated questions and they have to be tackled together. The presence in Namibia of the administration of the white racist regime of South Africa has been declared illegal. The United Nations has been standing ready to take over temporarily the administration of Namibia pending transfer of power to the people. And yet the South African Government flagrantly continues to defy the United Nations. There is no clearer case for intervention by the United Nations and we would call for effective and resolute United Nations action against South Africa.
197.	The illegal minority regime of Smith in Zimbabwe evidently continues to be bolstered by the support of the South African Government. There is no honorable way out for this regime except to release all political prisoners, convene a constitutional conference of the legitimate leaders of the people and make arrangements for the inevitable transition to majority rule. The United Kingdom has a special responsibility in this regard and we hope that it will play an effective role. Unfortunately, even the imposition of sanctions by the Security Council has not brought about the desired result, although they may have had some impact. There are reports that the Smith regime is arranging meetings with national political leaders with the purpose of dividing them and compelling them to agree to unacceptable settlements. It is clear that the United Nations should continue to lend all support to the liberation movement in Zimbabwe.
198.	The question of apartheid has been before the United Nations in one form or another since 1946, and the appeals of the General Assembly have had no effect whatsoever on the racist regime in South Africa. This regime has remained indifferent to the diplomatic isolation in which it finds itself. We deplore that the trade boycott and arms embargo imposed by the United Nations have been ineffective. As a result, South Africa continues to pursue its pernicious policy of segregating the tribal people in separate bantustans, forcibly removing them from their homes and subjecting them to humiliating restrictions. South Africa's continued enforcement of the apartheid system in total disregard of United Nations resolutions led to the rejection of the credentials of its representatives and their consequent exclusion from the current session of the General Assembly. Even this has had little effect on the white racist regime in Pretoria, or indeed on its supporters. There is no alternative but to strengthen the hands of the fighters for freedom and liberation from this iniquitous regime.
199.	I have referred to matters that are at present, the focus of international tension where critical situations prevail. Certain hopeful developments in Europe may also be noted. We welcome the signature on 1 August by 35 Governments at Helsinki of the Final Act of the Conference on Security and Co-operation in Europe, which establishes the basis for the preservation of peace and future co-operation in that continent. Since Europe has been the historical spawning ground for world wars in the past, this agreement has great significance. However, detente in Europe can have real meaning for the rest of the world only if this process is extended to other continents, and particularly to the crisis situations of today.
200.	The full potential of detente cannot be realized until there is a transfer of real resources from military expenditure to areas that are of vital concern for the general well-being of mankind. The very first resolution adopted by the first session of the General Assembly of the United Nations concerned disarmament. That was only natural, as the question of disarmament was an important preoccupation of the League of Nations and it was inevitable that its successor, the United Nations, established in the wake of the last world war, should as a matter of first priority concern itself with disarmament. In the 30 years since the creation of this Organization and despite the regular annual appeals for disarmament, especially nuclear disarmament, there has been virtually no progress. Instead, we have been witness to an incredible arms race involving the stockpiling of nuclear weapons and other means of mass destruction on a scale that brings into question the sanity of such measures. The global expenditure on the arms race is on the order of $300,000 million per annum, when the world is crying out for resources to relieve hunger, poverty and social injustice. We are nowhere near even considering any serious measures concerning nuclear disarmament, which clearly deserve the highest priority. We have had world conferences on food, population, the environment, industrialization, the law of the sea, the role of women and so forth, but we have not yet been able to agree on a world conference on disarmament. This is truly a tragic commentary on the state of the world, which has lost its awareness of and sensitivity to the dangers facing it.
201.	Peace is the foundation for progress. At the same time, an enduring peace cannot be achieved until the growing economic disparities in the world have been overcome. We are now in the middle of the Second United Nations Development Decade, and, despite the various measures recommended by the United Nations, the vast majority of developing countries are still facing unfavorable trade patterns and extremely heavy debt burdens. Such inequalities among nations are the cause of our present discontent. These have to be reversed if we are to move on to true interdependence as between equals, which is the compelling need of today. It is true that the reality of the interdependence of all nations is coming to be recognized more and more, but the problems it poses are only just beginning to be appreciated. The Declaration and Program of Action on the Establishment of a New International Economic Order, adopted at the sixth special session [resolutions 3201 (S-Vl) and 3202 (S- VI)], and the Charter of Economic Rights and Duties of States, adopted at the twenty-ninth session [resolution 3281 {XXIX)), are important milestones in our journey towards the goal of interdependence. They call for measures of unprecedented scope, the most important of which, if I may say so, is bridging the gap between the minds of the developed and the developing countries.
202.	The seventh special session has made a serious attempt to identify problems in detail, to locate some available resources, to pursue further studies of important questions and above all to engage in negotiations with a view to exploring whether a meeting of minds is possible. The achievements of that session should neither be overestimated nor underestimated. Developing countries cannot look upon the final document of the seventh special session [resolution 3362 (S-VII)] with unmixed satisfaction. However, it is an opening, and if the decisions are implemented in good faith and speedily, further fruitful dialog can be continued on the outstanding issues so that the world economic imbalance can be redressed and the terms of trade for developing countries can be really improved. The status quo should change in the direction of a new and equitable economic order, and proof of this has surely to come from the concrete actions of the developed countries.
203.	The problem of under-development is as important in the economic and social field as decolonization is in the political field and constitutes a challenge facing the United Nations in the years to come. The United Nations is a unique instrument for fostering co-operation based on equality, and its structures and procedures need to be adapted with wisdom and vision to meet the unprecedented challenges of the future.
204.	I should like to conclude by recalling the words of my Prime Minister in her address to this Assembly on 23 October 1970, when she emphasized India's profound commitment to peace and the evolution of a new world order. She said:
"We have always affirmed that the way of the world should be not power but peace, not confrontation but co-operation. The world is not for destruction; it is for development. . . .
"The irony is that we have the means and we see the vision, but we lack the will and the trust to take the one big step forward. . . .
"In the years to come let the United Nations strive to bring about an era of international transformation by consent, a new era of justice and peace."4



